DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: (1) they do not include reference characters identifying the elements recited in the claims; (2) even if the drawings did have reference characters, neither the claims nor the specification have any reference characters in them to identify the claimed elements; and (3) to the extent any elements are identified (by text in the drawings), those elements are not referred to in the same way in the claims.  For example, the “clamp body”, the “member” and the “self retracting mechanism” of claim 1 are not labeled as such in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
The specification does not include any reference characters to identify the elements in the drawings, and also the specification does not refer to the claimed elements (e.g., the “clamp body”, “member” and “self retracting mechanism” of claim 1) in the same way they are recited in the claims.  
In short, the combination of a specification that describes the invention using one set of terms; a set of drawings that describes the invention using another set of terms, and claims that recite elements that are not referred to in the same way in either the specification or the drawings, render the claims unsuitable for substantive examination on the merits. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rim" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
of what?  To what?  Completed how?
In Claim 6, it is unclear how the recited “apparatus inside a cylinder” is related, structurally, to the rest of the device recited in claim 1.  While claim 6 does make reference to the wheel stud, the wheel stud in claim 1 is only recited only in the context of an intended use for the apparatus.  As such, the wheel stud is not positively claimed in claim 1, and so defining the apparatus/cylinder in claim 6 in terms of its relationship to the wheel stud does not further define the claim (or, if it does, it is unclear how).
In Claim 7, it is unclear what structure would, and would not, qualify as being “of the industry available wheel studs.”
In Claim 9, it is unclear how the invention of claim 1 is being further defined by the recitation that it “can accommodate to different sizes and shapes of rims and bolt patterns using extensions and adapters.”  What does this mean, in terms of structural limitations? 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
2/24/2022